Title: VIII. Gallatin’s Draft of the Financial Section, 1 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [1 Nov. 1804]
                  
                  The State of our finances continues to fulfill our expectations. The balance of near six millions of dollars which was in the Treasury on the 1st of Octer. 1804, has enabled us, after paying the first instalment of 880,000 dollars due under the British convention (of January 8th 1802,) to advance, in anticipation of the Mediterranean fund, 350,000 dollars for the expedition agt. Tripoli (or, for the purpose contemplated by the Act establishing that fund) without recurring to the authority given to borrow on the credit of that fund; and there remain in the Treasury near five millions of dollars which as had been expected are still sufficient to discharge the balance due under the British convention and two millions of dollars on account of the American claims assumed in part of the purchase money of Louisiana by the French convention of April 30th 1803
                  Eleven and an half millions of dollars have been paid in the Treasury in the course of the year ending on the 30th of Septer. last; and it is already ascertained that the revenue accrued during the same term (exceeds that sum) or, exceeds that of the preceding year.
                  
                  The amount of debt paid during the same year is about 3,600,000 dollars exclusive of interest, which payment with those of the two preceding years have extinguished more than twelve millions of principal within that period and by an equivalent diminution of interest, render already sensible the effect of the growing sum yearly applicable to the discharge of principal.
               